PER CURIAM
Defendant was convicted of one count of delivery of a Schedule II controlled substance and one count of possession of a Schedule II controlled substance. The trial court imposed a dispositional departure sentence on the convictions, based on a finding concerning defendant’s “criminal history.” On appeal, defendant challenges only the sentences, arguing that, under Blakely v. Washington, 542 US 296, 124 S Ct 2531, 159 L Ed 2d 403 (2004), and Apprendi v. New Jersey, 530 US 466, 120 S Ct 2348, 147 L Ed 2d 435 (2000), the court erred in imposing departure sentences based on facts that defendant did not admit and that the court did not submit to a jury. She concedes that she did not advance such a challenge to the trial court, but argues that the sentences should be reviewed as plain error. The state concedes that, under our decision in State v. Ross, 196 Or App 420, 102 P3d 755 (2004), the sentences are plainly erroneous. We accept the state’s concession and, for the reasons discussed in Ross, exercise our discretion to correct the error.
Sentences vacated; remanded for resentencing; otherwise affirmed.